Citation Nr: 0705393	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-38 144	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for renal and liver 
failure.

2.  Entitlement to a higher initial evaluation of 
degenerative arthritis, first metatarsal joint, right foot, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a higher evaluation of tinea cruris, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a higher evaluation of residuals of 
hepatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Terrence Sommers, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March to October 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In a January 2007 communication, the veteran may be seeking 
an increased rating for his service-connected hiatal hernia 
with reflux.  This matter is referred to the RO for 
appropriate action.  


FINDING OF FACT

In January 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he was not appealing the matters which have been 
certified for appellate review.


CONCLUSION OF LAW

The criteria for dismissal of an appeal are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2002, the RO granted service connection for the right 
foot first metatarsal disability and rated it noncompensable; 
denied service connection for renal and liver failure as 
secondary to service-connected  Hepatitis C; and continued 
noncompensable ratings for tinea cruris and residuals of 
hepatitis.  The veteran disagreed with those determinations 
in November 2002.  In September 2004, the RO assigned 
compensable ratings for the foot disability, tinea cruris, 
and residuals of Hepatitis C, and continued the denial of 
service connection for renal and liver failure.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

The issues being discussed were certified for appeal to the 
Board by the RO in November 2004.  There had been a statement 
of the case on these issues in September 2004 but the VA Form 
9 which was received in October 2004 discussed specifically 
only a matter which does not involve the issues certified for 
appeal.  Because the Board did not believe that the veteran 
had perfected appeals of these issues, it wrote him a letter 
in December 2006 indicating this and giving him an 
opportunity to respond.  In January 2007, the veteran in 
essence indicated that he had not intended to pursue appeals 
of the decisions on these issues, as he was satisfied with 
decisions which have been made already.  

In essence, the veteran has clarified that these issues 
should not be on appeal, and that he is satisfied with the 
RO's disposition of these claims.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal of the July 2002 decision denying service 
connection for renal and liver failure; denying a higher 
initial evaluation for degenerative arthritis, first 
metatarsal joint, right foot; and denying compensable ratings 
for tinea cruris and for residuals of hepatitis is dismissed.



		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


